Citation Nr: 1230701	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism (claimed as Gulf War syndrome and insomnia), to include as secondary to service-connected generalized anxiety disorder with depressive disorder. 

2.  Entitlement to service connection for gastroesophageal reflux syndrome (also claimed as gastrointestinal symptoms), to include as secondary to service-connected generalized anxiety disorder with depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and from August 1990 to March 1991. She had service in the Southwest Asia theater of operations from September 15, 1990 to March 10, 1991.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims. 

The issues were remanded by the Board in May 2009 to afford the Veteran a personal hearing.  She provided testimony in August 2009 before the undersigned Veterans Law Judge. A copy of the transcript is of record.  In November 2009, the case was again remanded.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Previously, the Board determined that medical expert opinions (VHAs) were necessary to assist in resolving the Veteran's claims.  The Board further determined that two opinions were needed, one from an endocrinologist and one from a gastroenterologist.  Referrals were made to appropriate VA specialists.  In January 2012, an endocrinologist completed the requested opinion, and in May 2012, a gastroenterologist completed an opinion.  

In a subsequent May 2012 letter, the Board informed the Veteran that medical opinions had been obtained and furnished those opinions to her.  She was told that she had 60 days to review the evidence and provide a response and any further evidence she wanted to submit.  She was told that if no response/evidence was received from her by the end of the 60-day period, then the Board would proceed.  She was also advised that if she submitted additional evidence, she had a right to have the newly submitted evidence, along with the evidence already of record, reviewed by the AMC/RO.  On the other hand, the Veteran could waive in writing her right to initial RO/AMC consideration of this evidence such that the Board would proceed with initial review of the evidence.  She was provided a form to send with her response in which she could make her choice.

A response was received from the Veteran shortly thereafter which included evidence titled: "California National Guard After Action Report," which includes information regarding inservice examinations, purporting to support some of her assertions.  The Veteran did not provide a written waiver of that evidence.  

Thus, the Board finds that at this juncture, the case must be returned to the RO/AMC for the initial review of document titled: "California National Guard After Action Report."

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the document titled: "California National Guard After Action Report" which was received at the Board in May 2012, and is new to the record.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

